           Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) EQUAL EMPLOYMENT                        )
    OPPORTUNITY                             )
    COMMISSION,                             )
                                            )
               Plaintiff,                   )
                                            )    Case No.    CIV-21-483-HE
       v.                                   )
                                            )    Demand for Jury Trial
(1) HILAND DAIRY FOODS                      )
    COMPANY, LLC,                           )
                                            )
               Defendant.                   )

                                 COMPLAINT

                            NATURE OF THE ACTION

      This is an action under Title I of the Americans with Disabilities Act,

as amended, (“ADA”) and Title I of the Civil Rights Act of 1991, to correct

unlawful employment practices on the basis of disability and to provide

appropriate relief to Bryan Berry, who was adversely affected by such

practices. As alleged with greater particularity below, Defendant Hiland

Dairy Foods Company LLC violated the ADA by failing to hire him because of

his disability.

                        JURISDICTION AND VENUE

      1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

451, 1331, 1337, 1343 and 1345. This action is authorized and instituted

pursuant to Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which


                                        1
           Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 2 of 12




incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil

Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-5(f)(1) and

(3); and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

      2.      Venue is proper in this Court pursuant to 42 U.S.C. § 2000e-

5(f)(3), because the employment practices alleged to be unlawful were

committed within the jurisdiction of the United States District Court for the

Western District of Oklahoma.

                                   PARTIES

      3.      Plaintiff, the Equal Employment Opportunity Commission, is the

agency of the United States of America charged with the administration,

interpretation, and enforcement of Title I of the ADA and is expressly

authorized to bring this action by Section 107(a) of the ADA, 42 U.S.C. §

12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title

VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

      4.      At all relevant times, Defendant has continuously been an

employer engaged in industry affecting commerce under Sections 101(5) and

101(7) of the ADA, 42 U.S.C. § 12111(5), (7).

      5.      At all relevant times, Defendant has been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. § 12111(2).




                                           2
           Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 3 of 12




                     ADMINISTRATIVE PROCEDURES

      6.      More than thirty days prior to the institution of this lawsuit,

Bryan Berry timely filed a charge of discrimination (Charge No. 564-2017-

00814) with the Commission. Berry’s charge alleged violations of Title I of the

ADA by Defendant.

      7.      The Commission sent Defendant timely notice of Berry’s charge.

      8.      On September 2, 2020, the Commission issued to Defendant a

Letter of Determination finding reasonable cause to believe that Defendant

violated the ADA.

      9.      The Letter of Determination invited Defendant to join with the

Commission in informal methods of conciliation to endeavor to eliminate the

discriminatory practices and provide appropriate relief.

      10.     The Commission engaged in communications with Defendant to

provide Defendant the opportunity to remedy the discriminatory practices

described in the Letter of Determination.

      11.     The Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

      12.     On October 1, 2020, the Commission issued a Notice of Failure of

Conciliation to Defendant.

      13.     All conditions precedent to the institution of this lawsuit have

been fulfilled.


                                         3
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 4 of 12




                         STATEMENT OF FACTS

      14.   Bryan Berry is a qualified individual with a disability as defined

under the ADA. Since birth, Berry has suffered from non-degenerative cone

dystrophy, an impairment which substantially limits his major life activities

and the functioning of his bodily systems, including but not limited to his

ability to see and drive and the operation of his eyes. To manage this

condition, Berry uses learned, adaptive behaviors and assistive technology.

      15.   On or about February 24, 2017, Berry applied for the position of

Dairy Plant Worker at Defendant’s Norman, Oklahoma plant.

      16.   In his interview with Plant Manager Claudio Moreno, Berry

voluntary disclosed his disability and the two performed a short tour of the

plant and discussed how Berry could perform the job notwithstanding.

      17.   Defendant extended Berry a conditional offer of employment as a

Dairy Plant Worker Dairy Plant Worker/Cooler Load-out Person contingent

on Berry passing a medical exam.

      18.   On March 10, 2017, Defendant conducted its pre-employment

exam of Berry using Norman Regional Occupational Health (“the clinic”), a

third-party medical provider.

      19.   As part of this post-offer, pre-employment exam, Berry submitted




                                       4
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 5 of 12




to and passed a functional capacity/lift test and completed a health history

form in which he disclosed “Rod-cone dystrophy since birth” (subsequently

determined to be only “cone dystrophy.”).

      20.   Berry also submitted to a physical exam and vision screening

administered by a clinic nurse.

      21.   Based on Berry’s numerical scoring and results during the exam,

Berry was determined by Kevin Penwell D.O. of NRH Occupational Medicine,

who neither examined nor met with Berry, to be legally blind and color-blind.

      22.   Defendant did not provide the clinic with any written minimal

visual standards for the Dairy Plant Worker job.

      23.   Clinic nurse and office manager, Sharon Miller, telephoned

Defendant’s office manager and HR liaison, Twila Rogers, to ascertain the

visual requirements for the position.

      24.   Rogers verified to Miller that she did not believe that someone

who is legally blind and color-blind could do the Dairy Plant Worker job.

      25.   Based on this information from Miller, Dr. Penwell made the

medical determination that Berry did not meet Defendant’s vision

qualification for the position.

      26.   In making his medical determination,

            A.     Dr. Penwell, who is not a vision specialist, understood

                   Berry’s specific impairment, non-generative rod-cone


                                        5
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 6 of 12




                  dystrophy, to be a birth defect that affects vision to varying

                  degrees and does not worsen;

            B.    Dr. Penwell did not inquire about, evaluate or consider

                  Berry’s disability-related limitations nor his actual

                  functional and adaptive visual ability in the context of the

                  essential functions of the job; and

            C.    Dr. Penwell did not perform an individualized assessment

                  of whether one or more reasonable accommodation would

                  enable Berry to perform the essential functions of the job.

      27.   The clinic faxed Rogers a copy of Berry’s medical exam and

informed Berry that he had failed the exam.

      28.   Upon receipt of the exam, Rogers informed General Manager

Randy Richison that Berry failed his physical exam.

      29.   Based on the medical exam finding, Richison decided not to

hire Berry. Richison did not consult Dr. Penwell nor Defendant’s HR

Department before making his decision.

      30.   Also on March 10, following news of his medical disqualification,

Berry returned to Defendant’s facility and met with Moreno and Richison.

      31.   Richison told Berry that, as a matter of policy, he could not hire

him simply because he did not pass the vision screen of the physical exam

and that he may trip and fall and break his leg.


                                       6
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 7 of 12




      32.   Berry advocated he could do the job and, in response, Richison

asked Moreno to give Berry a tour of the plant for the alleged purpose of

convincing Berry he would not want the job.

      33.   During the tour, Berry demonstrated to Moreno that he was able

to safely observe and navigate the plant floor, use equipment, and identify

different product. The only obstacle Berry encountered was an inability to

read, without assistance, a dot-matrix-printed form with faint, fine print.

      34.   Following the tour, Berry was more confident than ever that he

could successfully perform the job with reasonable accommodation.

      35.   Berry told Richison that he could perform the job. For example,

he said he could maneuver about the plant floor and distinguish and identify

products, that the dim lighting in the plant actually allows him to see better,

and that he has better than average peripheral vision.

      36.   Moreno pointed out that Berry had failed to read the small print

order form, but Berry explained he could do so if allowed to enlarge or

magnify the print.

      37.   Seizing on Moreno’s one critical observation of Berry, Richison

leaned over his desk and, in a mocking manner, said, “where are you going to

keep it? In your pocket?! There is no glass allowed in the production area.”

      38.   Both Richison and Moreno wore eyeglasses on the plant floor, and

equipment on the plant floor incorporated both glass and non-brittle plastic.


                                       7
          Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 8 of 12




      39.    Berry attempted to explain how he could read the small print

with assistive devices or come into work early (off-the-clock) to use Hiland’s

copier to enlarge the forms for his shift, but Richison rejected the proposals

out of hand, stating “there was no time” in the job for any of Berry’s proposed

accommodations.

      40.    Defendant withdrew the conditional offer of employment and

refused to hire Berry.

      41.    Defendant could have reasonably accommodated Berry’s

disability, without any undue hardship, so that he could perform the job.

      42.    Defendant did not engage in an interactive process to determine

whether it was possible to provide a reasonable accommodation to Berry.

                         STATEMENT OF CLAIMS

                           (ADA – Failure to Hire)

      43.    Plaintiff repeats, re-alleges, and incorporates by reference in the

allegations in the foregoing paragraphs of this Complaint as fully set forth

herein.

      44.    Berry is a qualified individual with a disability as defined in the

ADA because he has a physical impairment and/or a record of impairment

that substantially limits one or more major life activities, including but not

limited to seeing and driving, and/or the operation of a bodily organ, his eyes.

42 U.S.C. § 12102.


                                        8
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 9 of 12




      45.   Defendant was aware of Berry’s disability.

      46.   Berry is qualified and able, with reasonable accommodation, to

perform the essential functions of the position of Dairy Plant Worker/Cooler

Load-out Person at Defendant’s Norman plant.

      47.   Defendant was aware that Berry required one or more reasonable

accommodations to perform the essential functions of the Dairy Plant

Worker/Cooler Load-out Person position.

      48.   Defendant engaged in unlawful employment practices at its

Norman, Oklahoma plant in violation of Section 102(a) and (b)(5)(B) of Title I

of the ADA, 42 U.S.C. §12112(a) and (b)(5)(B), by intentionally refusing to

hire Berry, a qualified individual with a disability, as a Dairy Plant

Worker/Cooler Load-out Person on the basis of disability and because he

needed reasonable accommodation to perform the essential job functions.

      49.   Providing Berry with one or more reasonable accommodations in

order to allow him to safely perform the Dairy Plant Worker Dairy Plant

Worker/Cooler Load-out Person job would not have imposed an undue

hardship on the operation of Defendant’s business.

      50.   The unlawful employment practices complained of in the

foregoing paragraphs were done with malice or with reckless indifference to

the federally protected rights of Berry.




                                       9
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 10 of 12




      51.   The effect of the practices complained of herein has been to

deprive Berry of equal employment opportunities and otherwise adversely

affect his status as an applicant for employment because of his disability.

      52.   As a direct and proximate result of the practices complained of in

the foregoing paragraphs, Berry has suffered actual pecuniary and non-

pecuniary damages, including but not limited to lost earnings and benefits,

emotional pain, suffering, embarrassment, and inconvenience.

                            PRAYER FOR RELIEF

      Wherefore, the Commission respectfully requests that this Court:

       A.    Grant a permanent injunction enjoining Defendant, its officers,

agents, servants, employees, attorneys, and all persons in active concert or

participation with it, from refusing to employ a qualified individual with a

disability because he or she needs a reasonable accommodation to perform

the duties of his or her position.

       B.    Order Defendant to institute and carry out policies, practices,

and programs which provide equal employment opportunities for qualified

individuals with disabilities, and which eradicate the effects of its past and

present unlawful employment practices.

       C.    Order Defendant to make whole Bryan Berry, by providing

appropriate backpay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the


                                       10
        Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 11 of 12




effects of its unlawful employment practices, including but not limited to

rightful place instatement of Bryan Berry.

       D.    Order Defendant to make whole Bryan Berry by providing

compensation for past and future pecuniary losses resulting from the

unlawful employment practices described above, in amounts to be

determined at trial.

       E.    Order Defendant to make whole Bryan Berry by providing

compensation for past and future nonpecuniary losses resulting from the

unlawful practices complained of above, including emotional pain and

suffering, humiliation, embarrassment, loss of self-esteem, anxiety, stress,

and loss of enjoyment of life, in amounts to be determined at trial.

       F.    Order Defendant to pay Bryan Berry punitive damages for its

malicious and reckless conduct, as described above, in amounts to be

determined at trial.

       G.    Grant such further relief as the Court deems necessary and

proper in the public interest.

       H.    Award the Commission its costs of this action.

                           JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by

its Complaint.




                                       11
Case 5:21-cv-00483-HE Document 1 Filed 05/12/21 Page 12 of 12




                              Respectfully submitted,

                              GWENDOLYN YOUNG REAMS
                              Acting General Counsel

                              LISA MORELLI
                              Acting Associate General Counsel

                              ANDREA G. BARAN
                              Regional Attorney

                              C. FELIX MILLER
                              Supervisory Trial Attorney

                              /s/ Patrick J. Holman
                              PATRICK J. HOLMAN
                              Trial Attorney, OBA No. 21216
                              U.S. Equal Employment Opportunity
                              Commission, Oklahoma Area Office
                              215 Dean A. McGee, Ste.524,
                              Oklahoma City, Oklahoma 73102
                              Tel. No.: (405) 231-4363
                              Cell No. (405) 815-7303
                              Email: patrick.holman@eeoc.gov
                              ATTORNEYS FOR PLAINTIFF
                              EEOC




                             12
